Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s AF amendment filed on 12/30/2021
Claims 1-16 have been submitted for examination
Claims  1-16 have been allowed
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
1.	Replace claim 1, line 7 “..increaing the reliability..” to read “..increasing the reliability ..”.
Allowable Subject Matter
2.	Claims 1-16 allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to processing data read from memory comprising divide data read from a memory into groups and to perform a syndrome calculation iteratively based on each of the individual groups. The syndromes may be calculated by means of random access to the individual groups.
30 	
The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 85 (allowable features are emphasized)  
performing a syndrome calculation iteratively based on each of the groups; wherein the syndromes are calculated using random access to the groups, for detecting and/or correcting errors in the data and thus increasing the reliability of the data read from memory and achieving a reduction of the memory's error rate; wherein using random access to the groups comprises accessing data words in any order, starting with any data word of a bit string, and then accessing the remaining data words cyclically in ascending or descending order, wherein the method is performed in a microprocessor, semiconductor circuitry or processing unit.”.

	Claims 2-13 depend from claim 1, are also allowable.
	Claims 14 and 16 are allowable for the same reasons as per Claim 1.
	Claims15 depends from claim 14, are also allowable.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112